August 24, 2007


Ms. Joy M. Soloway
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Mr. Brendan K. McBride
Prichard Hawkins McFarland & Young, L.L.P.
10101 Reunion Place, Suite 600
San Antonio, TX 78216
Honorable Rose Guerra Reyna
206th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

RE:   Case Number:  06-0072
      Court of Appeals Number:  13-05-00617-CV
      Trial Court Number:  C-276-05-D

Style:      IN RE  KAPLAN HIGHER EDUCATION CORPORATION AND LETICIA VENTURA

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Damian      |
|   |Orozco          |
|   |Mr. Omar        |
|   |Guerrero        |
|   |Ms. Cathy       |
|   |Wilborn         |